993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William M. BAILEY, Petitioner-Appellant,v.Sewall B. SMITH;  Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6099.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-3666-WN)
William M. Bailey, Appellant Pro Se.
D.Md.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
William M. Bailey seeks to appeal the district court's order dismissing without prejudice his petition for habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988), for failure to exhaust state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bailey v. Smith, No. CA-92-3666-WN (D. Md. Jan. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED